Memorandum Opinion. Defendant was originally charged with unlawful sale of heroin, MCLA 335.152; MSA 18.1122, and unlawful possession of heroin, MCLA 335.153; MSA 18.1123. He pleaded guilty to possession of heroin and the reduced charge of attempted unlawful sale of heroin. He was sentenced to imprisonment to a term of four to five years for attempted sale of heroin and a term of seven to ten years for possession of heroin.
Defendant appeals only from his conviction of possession of heroin.
An examination of the records and briefs discloses no prejudicial error.
Motion to affirm is granted.